Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Yunlai (Jerry) Zha, on April 25, 2022.

The amended claims are as follows:

1. – 20. (Canceled)

21. (Currently Amended) A blockchain-based method for information masking, comprising:
determining, at a computer device of a borrower, according to an agreement with a lender, a first amount of capital to be transferred to the borrower from the lender;
determining, at the computer device of the borrower, according to the first amount of capital, a value number of a second amount of a token based on an output of a function relationship that uses a value number of the first amount of the capital and a random number as inputs, wherein a resource type of the capital is different from a resource type of the token;
encrypting, at the computer device of the borrower, using a public key of the lender, the random number to obtain an encrypted random number;
encrypting, at the computer device of the borrower, the value number of the second amount of the token using the public key of the lender and a first encryption function to obtain first encrypted amount information;
initiating, at the computer device of the borrower, a transaction request to a blockchain to transfer the second amount of the token from the borrower to the lender, wherein the transaction request comprises the encrypted random number, the first encrypted amount information, and a zero-knowledge proof that the value number of the second amount is less than a value number of an original amount of the token of the borrower, the value number of the second amount is positive, and the value number of the original amount is positive;
verifying, by a plurality of blockchain nodes of the blockchain, the transaction request by executing a consensus algorithm;
executing, by the plurality of blockchain nodes, after the blockchain nodes verify the transaction request, the transaction request to transfer the token from the borrower to the lender;
recording, by the plurality of blockchain nodes, a result of the execution on the blockchain; 
obtaining, at a computer device of the lender, the encrypted random number from the blockchain;
determining, at the computer device of the lender, the random number based on the encrypted random number and a private key of the lender; 
determining, at the computer device of the lender, the value number of the first amount of the capital based on the determined random number and the function relationship according to reverse conversion;
after the second amount of the token is transferred to the lender, sending off the blockchain, at the computer device of the lender to the borrower, the first amount of the capital;
receiving off the blockchain, at the computer device of the lender from the borrower, the first amount of the capital; and 
in response to receiving the first amount of the capital, initiating, at the computer device of the lender, a different transaction request to the blockchain to transfer the second amount of the token from the lender to the borrower.

22. (Currently Amended) The method according to claim 21, wherein determining the value number of the second amount of the token comprises:
inputting, at the computer device of the borrower, the value number of the first amount of the capital and the random number into the function relationship to output the value number of the second amount of the token.

23. (Canceled) 

24. (Previously Presented) The method according to claim 21, wherein the value number of the first amount of the capital and the resource type of the capital are unknown to the blockchain.

25. (Previously Presented) The method according to claim 21, wherein the transaction request further comprises a hash value of the public key of the lender and a hash value of a blockchain transaction stored on the blockchain recording the original amount of the token of the borrower.

26. (Previously Presented) The method according to claim 25, wherein the transaction request further comprises:  
an encryption of the amount value of the original amount based on a public key of the borrower; and
a hash value of a public key of the borrower. 

27. (Previously Presented) The method according to claim 25, wherein: 
the zero-knowledge proof indicates that the value number of the original amount is equal to a sum of the value number of the second amount and a value number of a balance of the token to be held by the borrower after the execution of the transaction request.

28. (Currently Amended) The method according to claim 25, further comprising: 
encrypting, at the computer device of the borrower, using a second encryption function, a balance of the token to be held by the borrower after the execution of the transaction request to obtain second encrypted amount information, wherein an input of the second encryption function is the balance of the token, and another input of the second encryption function is a public key of the borrower; and
wherein the transaction request further comprises the second encrypted amount information and a hash value of the public key of the borrower.

29. (Canceled) 

30. (Previously Presented) A system, comprising: 
one or more processors; and
one or more memories configured to store instructions executable by the one or more processors to cause the one or more processors to perform operations comprising:
 	determining, at a borrower, according to an agreement with a lender, a first amount of capital to be transferred to the borrower from the lender;
	determining, at the borrower, according to the first amount of capital, a value number of a second amount of a token based on an output of a function relationship that uses a value number of the first amount of the capital and a random number as inputs, wherein a resource type of the capital is different from a resource type of the token;
	encrypting, at the borrower, using a public key of the lender, the random number to obtain an encrypted random number;
	encrypting, at the borrower, the value number of the second amount of the token using the public key of the lender and a first encryption function to obtain first encrypted amount information;
	initiating, at the borrower, a transaction request to a blockchain to transfer the second amount of the token from the borrower to the lender, wherein the transaction request comprises the encrypted random number, the first encrypted amount information, and a zero-knowledge proof that the value number of the second amount is less than a value number of an original amount of the token of the borrower, the value number of the second amount is positive, and the value number of the original amount is positive;
verifying, by a plurality of blockchain nodes of the blockchain, the transaction request by executing a consensus algorithm;
executing, by the plurality of blockchain nodes, after the blockchain nodes verify the transaction request, the transaction request to transfer the token from the borrower to the lender;
recording, by the plurality of blockchain nodes, a result of the execution on the blockchain; 
obtaining, at the lender, the encrypted random number from the blockchain;
determining, at the lender, the random number based on the encrypted random number and a private key of the lender; 
determining, at the lender, the value number of the first amount of the capital based on the determined random number and the function relationship according to reverse conversion;
after the second amount of the token is transferred to the lender, sending off the blockchain, at the lender to the borrower, the first amount of the capital;
receiving off the blockchain, at the lender from the borrower, the first amount of the capital; and 
in response to receiving the first amount of the capital, initiating, at the lender, a different transaction request to the blockchain to transfer the second amount of the token from the lender to the borrower. 

31. (Previously Presented) The system according to claim 30, wherein determining the value number of the second amount of the token comprises:
inputting, at the borrower, the value number of the first amount of the capital and the random number into the function relationship to output the value number of the second amount of the token.

32. (Canceled) 

33. (Previously Presented) The system according to claim 30, wherein the value number of the first amount of the capital and the resource type of the capital are unknown to the blockchain.

34. (Previously Presented) The system according to claim 30, wherein the transaction request further comprises a hash value of the public key of the lender and a hash value of a blockchain transaction stored on the blockchain recording the original amount of the token of the borrower.

35. (Previously Presented) The system according to claim 34, wherein the transaction request further comprises: 
an encryption of the amount value of the original amount based on a public key of the borrower; and
a hash value of a public key of the borrower. 

36. (Previously Presented) The system according to claim 34, wherein: 
the zero-knowledge proof indicates that the value number of the original amount is equal to a sum of the value number of the second amount and a value number of a balance of the token to be held by the borrower after the execution of the transaction request.

37. (Previously Presented) The system according to claim 34, the operations further comprising: 
encrypting, at the borrower, using a second encryption function, a balance of the token to be held by the borrower after the execution of the transaction request to obtain second encrypted amount information, wherein an input of the second encryption function is the balance of the token, and another input of the second encryption function is a public key of the borrower; and
wherein the transaction request further comprises the second encrypted amount information and a hash value of the public key of the borrower.

38. (Canceled) 

39. (Previously Presented) A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
determining, at a borrower, according to an agreement with a lender, a first amount of capital to be transferred to the borrower from the lender;
determining, at the borrower, according to the first amount of capital, a value number of a second amount of a token based on an output of a function relationship that uses a value number of the first amount of the capital and a random number as inputs, wherein a resource type of the capital is different from a resource type of the token;
encrypting, at the borrower, using a public key of the lender, the random number to obtain an encrypted random number;
encrypting, at the borrower, the value number of the second amount of the token using the public key of the lender and a first encryption function to obtain first encrypted amount information;
initiating, at the borrower, a transaction request to a blockchain to transfer the second amount of the token from the borrower to the lender, wherein the transaction request comprises the encrypted random number, the first encrypted amount information, and a zero-knowledge proof that the value number of the second amount is less than a value number of an original amount of the token of the borrower, the value number of the second amount is positive, and the value number of the original amount is positive;
verifying, by a plurality of blockchain nodes of the blockchain, the transaction request by executing a consensus algorithm;
executing, by the plurality of blockchain nodes, after the blockchain nodes verify the transaction request, the transaction request to transfer the token from the borrower to the lender;
recording, by the plurality of blockchain nodes, a result of the execution on the blockchain; 
obtaining, at the lender, the encrypted random number from the blockchain;
determining, at the lender, the random number based on the encrypted random number and a private key of the lender; 
determining, at the lender, the value number of the first amount of the capital based on the determined random number and the function relationship according to reverse conversion;
after the second amount of the token is transferred to the lender, sending off the blockchain, at the lender to the borrower, the first amount of the capital;
receiving off the blockchain, at the lender from the borrower, the first amount of the capital; and 
in response to receiving the first amount of the capital, initiating, at the lender, a different transaction request to the blockchain to transfer the second amount of the token from the lender to the borrower. 

40. (Previously Presented) The non-transitory computer-readable storage medium according to claim 39, wherein determining the value number of the second amount of the token comprises:
inputting, at the borrower, the value number of the first amount of the capital and the random number into the function relationship to output the value number of the second amount of the token.

Reasons for Allowance
Claims 21-22, 24-28, 30-31, 33-37, and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
There are three independent claims, claims 21, 30, and 39. Claim 21 is directed to a blockchain-base method, claim 30 directed to a corresponding system for performing the operation of claim 21, and claim 39 directed to a non-transitory storage medium that is configured with instructions for execution by one or more processors to cause the one or more processors to perform the operations of claim 21. 
Claim 21 recites a process performed by a computer device of a borrower, a plurality of blockchain nodes of a blockchain, and a computer device of a lender in utilizing a value number of a second amount of a token (resource type) as a collateral in securing of a first amount of capital (e.g. loan) in a different resource type than the token utilizing blockchain, specifically the claim recites “A blockchain-based method for information masking, comprising: determining, at a computer device of a borrower, according to an agreement with a lender, a first amount of capital to be transferred to the borrower from the lender; determining, at the computer device of the borrower, according to the first amount of capital, a value number of a second amount of a token based on an output of a function relationship that uses a value number of the first amount of the capital and a random number as inputs, wherein a resource type of the capital is different from a resource type of the token; encrypting, at the computer device of the borrower, using a public key of the lender, the random number to obtain an encrypted random number; encrypting, at the computer device of the borrower, the value number of the second amount of the token using the public key of the lender and a first encryption function to obtain first encrypted amount information; initiating, at the computer device of the borrower, a transaction request to a blockchain to transfer the second amount of the token from the borrower to the lender, wherein the transaction request comprises the encrypted random number, the first encrypted amount information, and a zero-knowledge proof that the value number of the second amount is less than a value number of an original amount of the token of the borrower, the value number of the second amount is positive, and the value number of the original amount is positive; verifying, by a plurality of blockchain nodes of the blockchain, the transaction request by executing a consensus algorithm; executing, by the plurality of blockchain nodes, after the blockchain nodes verify the transaction request, the transaction request to transfer the token from the borrower to the lender; recording, by the plurality of blockchain nodes, a result of the execution on the blockchain; 
obtaining, at a computer device of the lender, the encrypted random number from the blockchain; determining, at the computer device of the lender, the random number based on the encrypted random number and a private key of the lender; determining, at the computer device of the lender, the value number of the first amount of the capital based on the determined random number and the function relationship according to reverse conversion; after the second amount of the token is transferred to the lender, sending off the blockchain, at the computer device of the lender to the borrower, the first amount of the capital; receiving off the blockchain, at the computer device of the lender from the borrower, the first amount of the capital; and in response to receiving the first amount of the capital, initiating, at the computer device of the lender, a different transaction request to the blockchain to transfer the second amount of the token from the lender to the borrower.”
Secured loan processing in which a collateral is required and placed into an account such as escrow or having the lender claim to the borrower’s collateral via lien is well known concept and business process. In other word, the loan is provided to the borrower in returned for the collateral. And when the borrower is able to pay back the loan, the collateral is returned to the borrower. See collateral definition in www.investopedia.com; US Patent Publication No. 20130090951; and US Patent Publication No.  20190130399.
“Understanding Modern Banking Ledgers through Blockchain Technologies: Future of Transaction Processing and Smart Contracts on the Internet of Money” provides overview of concept of blockchain technology and its potential impact on facilitating global money remittance, smart contracts, automated banking ledgers and digital assets. The NPL also describes at high level of utilizing blockchain as collateral management.
“Mastering Bitcoin” discloses comprehensive blockchain technology including use of public key pair cryptography, smart contracts, validation/verification, and recording of transaction(s) in blockchain.
US Patent Publication No. 20190081789 discloses tokens or crypto currency using smart contracts and blockchains in which cryptocurrency or tokens are used as collateral (see Fig. 15 and Fig. 16 and their corresponding sections in the Specification). Upon a borrower deposits cryptocurrencies or tokens as collateral, a lender funds the loan and released to the borrower. Once the borrower pays off the loan, the collateral is released to the borrow.
The cited references, alone or in combination, do not teach the specific combination of steps/functions performed by the computer device of a borrower, the plurality of blockchain nodes of a blockchain, and the computer device of a lender in utilizing a value number of a second amount of a token (resource type) as a collateral in securing of a first amount of capital (e.g. loan) in a different resource type than the token utilizing blockchain as recited in the claim.
The other independent claims are allowed for the same rational as claim 21. The dependent claims are allowed for the same reason(s).
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685